Case 3:20-cv-00330-BJB-LLK Document 128 Filed 08/16/21 Page 1 of 3 PageID #: 2532




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 LEXINGTON INSURANCE COMPANY,               )
                                            )
 Plaintiff,                                 )
                                            )
 vs.                                        )
                                            ) Case No. 3:20-CV-00330-BJB-LLK
 THE AMBASSADOR GROUP LLC d/b/a             )
 AMBASSADOR CAPTIVE SOLUTIONS;              ) Judge Benjamin Beaton
 GAGLIARDI INSURANCE SERVICES, INC.;        )
 GOLDENSTAR SPECIALTY INSURANCE,            ) Magistrate Judge Lanny King
 LLC; PERFORMANCE INSURANCE                 )
 COMPANY SPC on behalf of GOLDENSTAR        )
 HOLDINGS COMPANY SP and on behalf of       )
 SMART INSURE SP; and BRANDON WHITE,        )
                                            )
 Defendants.                                )
                                            )
                                            )
                                            )
                                            )
 STATE NATIONAL INSURANCE                   )
 COMPANY, INC. and NATIONAL                 )
 SPECIALTY INSURANCE COMPANY,               )
                                            )
 Plaintiff-Intervenors,                     )
                                            )
 vs.                                        )
                                            )
 THE AMBASSADOR GROUP LLC d/b/a             )
 AMBASSADOR CAPTIVE SOLUTIONS;              )
 BRANDON WHITE; PERFORMANCE                 )
 INSURANCE COMPANY SPC; EPREMIUM            )
 INSURANCE AGENCY, LLC; and                 )
 GAGLIARDI INSURANCE SERVICES, INC.,        )
                                            )
 Defendants in Intervention.                )
                                            )
Case 3:20-cv-00330-BJB-LLK Document 128 Filed 08/16/21 Page 2 of 3 PageID #: 2533




                                                   )
 GAGLIARDI INSURANCE SERVICES, INC.;               )
 GOLDENSTAR SPECIALTY INSURANCE,                   )
 LLC; PERFORMANCE INSURANCE                        )
 COMPANY SPC; and ePREMIUM                         )
 INSURANCE AGENCY, LLC,                            )
                                                   )
 Cross-Claimants,                                  )
                                                   )
 vs.                                               )
                                                   )
 THE AMBASSADOR GROUP LLC d/b/a                    )
 AMBASSADOR CAPTIVE SOLUTIONS;                     )
 BRANDON WHITE; and PERFORMANCE                    )
 INSURANCE COMPANY SPC,                            )
                                                   )
 Cross-Defendants.                                 )


                                NOTICE OF WITHDRAWAL

        Undersigned counsel on behalf of ePremium Insurance Agency, LLC (“ePremium”),

 hereby advise the Court and counsel that Zeh Ekono, Willkie Farr & Gallagher LLP hereby gives

 notice of her withdrawal as counsel for ePremium. ePremium will continue to be represented by

 the undersigned. Please remove Ms. Ekono from your certificate of service.



 Dated: August 16, 2021




                                               2
Case 3:20-cv-00330-BJB-LLK Document 128 Filed 08/16/21 Page 3 of 3 PageID #: 2534




                                               WYATT, TARRANT & COMBS, LLP

                                               /s/ Donald J. Kelly
                                               Donald J. Kelly
                                               Julie L. Watts
                                               Matthew R. Palmer-Ball
                                               400 West Market Street, Suite 2000
                                               Louisville, Kentucky 40202
                                               (502) 589-5235
                                               (502) 589-0309
                                               dkelly@wyattfirm.com
                                               jwatts@wyattfirm.com
                                               mpalmerball@wyattfirm.com


                                               WILLKIE FARR & GALLAGHER LLP
                                               Jeffrey B. Korn (pro hac vice)
                                               787 Seventh Avenue
                                               New York, New York 10019-6099
                                               (212) 728-8000

                                               Attorneys for ePremium Insurance Agency, LLC



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of August, 2021, I electronically filed the foregoing
 Notice of Withdrawal with the Clerk of the Court by using the CM/ECF system, which will send
 notice of electronic filing to all counsel of record.

                                               /s/Donald J. Kelly

 100543268




                                                  3
